DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. The rejection has been updated to address amendments made to claim 1 and to the newly added claims 2-29.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11070192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
As to claim 1, claim 1 of Patent 11070192 recites the same fork shaped quartz crystal and the first and second electrode configuration. Claim 1 of the current application is merely broader in scope then that of the Patent, thus claim 1 is anticipated by claim 1 of Patent 11070192.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends from a claim that is not in correct numerical order as it depends on claim 5 and not claim 1 or 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 21, 23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinger et al (Patent 4437773, further referred to as Dinger) in view of Kawashima (Pub 2019/0068163).
	As to claim 1, Dinger teaches a quartz crystal device (Fig 1 and 1a) for temperature sensing (column 3 lines 46-53) comprising: 
	A quartz crystal (2) comprising a pair of elongate arms (8 and 10) laterally extending from a base region (6) in a horizontal lengthwise direction of the fork-shaped quartz crystal; and
 a first and second electrode (12, 12’, 14, and 14’) formed on one or both of the opposing sides of each of the arms and configured such that, when an electrical bias is applied between the first and second electrodes, the fork-shaped quartz crystal vibrates in a torsional mode (column 4 lines 11-25) in which each of the arm twists about a respective axis extending in the horizontal lengthwise direction (column 5 lines 8-19).
Dinger does not teach the vertically protruding line structure laterally elongated in the horizontal lengthwise direction or a second pair of elongated arms.
Kawashima teaches forming a tuning fork crystal resonator (fig 9 and 10), where in the resonator has a vertically recessed groove structures (fig 10, between 4 and 6; and 8 and 10) laterally elongated in the horizontal lengthwise direction (paragraphs 232 and 233), where the electrodes are formed on the sides of the protruding structure (22, 24, 26, 27 are formed on the sides of the protruding structure, paragraph 235), where the arms are part of first pair arms and a second pair of arms (401 and 402) sandwiching the first pair of arms.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the temperature sensing crystal taught in Dinger with the protruding structure taught in Kawashima in order to produce a crystal resonator with improve stability and quality.  
As to claim 4, Kawashima wherein each of the tines has formed on both of opposing sides thereof a pair or vertically recessed groove structures (4, 6, and 5, 7 on the top surface, and 8, 10 and1 1, 9 on the bottom surface) that are laterally elongated in the horizontal lengthwise direction and separated in the horizontal width wise direction by a line structure (paragraphs 233-235).
As to claim 11, Dinger teaches the crystal device has a surface normal dimension that are rotated between -40 degrees and +40 degrees relative to an X-axis of a quartz crystal (column 6 lines 6 to 8 and lines 20-24) from which the fork shaped quartz crystal is fabricated and wherein the tines extend in the X-axis of the quartz crystal (column 6 lines 6 to 8 and lines 20-24).
As to claim 12, Kawashima teaches wherein the resonator electrically connected to an IC chip and bonded together form a package circuit (fig 11, paragraph 242).
As to claim 21, Dinger teaches A quartz crystal (2) comprising a pair of elongate arms (8 and 10) laterally extending from a base region (6) in a horizontal lengthwise direction of the fork-shaped quartz crystal; and
 a first and second electrode (12, 12’, 14, and 14’) formed on one or both of the opposing sides of each of the arms and configured such that, which each of the arm twists about a respective axis extending in the horizontal lengthwise direction (column 5 lines 8-19).
Kawashima teaches forming a tuning fork crystal resonator (fig 9 and 10), where in the resonator has a vertically recessed groove structures (fig 10, between 4 and 6; and 8 and 10) laterally elongated in the horizontal lengthwise direction (paragraphs 232 and 233), where the electrodes are formed on the sides of the protruding structure (22, 24, 26, 27 are formed on the sides of the protruding structure, paragraph 235), where the arms are part of first pair arms and a second pair of arms (401 and 402) sandwiching the first pair of arms.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the temperature sensing crystal taught in Dinger with the protruding structure taught in Kawashima in order to produce a crystal resonator with improve stability and quality.  
As to claim 23, Kawashima wherein each of the tines has formed on both of opposing sides thereof a pair or vertically recessed groove structures (4, 6, and 5, 7 on the top surface, and 8, 10 and 11, 9 on the bottom surface) that are laterally elongated in the horizontal lengthwise direction and separated in the horizontal width wise direction by a line structure (paragraphs 233-235).
As to claim 27, Dinger teaches the quartz device has a substantially linear temperature dependence (column 5 lines 8-10) of the resonance frequency with a temperature coefficient dependence (column 5 lines 60-65). It would be obvious to a person of ordinary skill in the art to have the temperature dependent term be between 10-50 ppm/C as it would be a mere matter of design choice to choosing materials and values to operate a user desired operating level.
As to claim 28, Dinger teaches the crystal device has a surface normal dimension that are rotated between -40 degrees and +40 degrees relative to an X-axis of a quartz crystal (column 6 lines 6 to 8 and lines 20-24) from which the fork shaped quartz crystal is fabricated and wherein the tines extend in the X-axis of the quartz crystal (column 6 lines 6 to 8 and lines 20-24).
As to claim 29, Kawashima teaches wherein the resonator electrically connected to an IC chip and bonded together form a package circuit (fig 11, paragraph 242).

Claims 2, 3, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinger in view of Kawashima and Kawashima (Pub 2010/0301958, further referred to as Kawashima2)
As to claim 2, this claim is dependent on claim 1, the rejection of which is discussed above.
The combination of Dinger and Kawashima does not teach the first pair are longer than the second pair of arms.
Kawashima2 teaches quartz resonator (fig 2 and 5) in which a first pair of arms (20 and 21) which are longer than a second pair of arms (36 and 37) which are used for mounting.  As such it would have been obvious to a person of ordinary skill in art before the filing date of the invention to combine the temperature sensing crystal taught in Dinger with the protruding structure taught in Kawashima, and arm lengths taught in Kawashima2 in order to improve a crystal resonator stability and quality.  
As to claim 3, Kawashima2 teaches the second pair of elongated arms has an elongated and a tip region, where the tip region is wider than the elongated extension portion (paragraph 86).
As to claim 22, Kawashima2 teaches quartz resonator (fig 2 and 5) in which a first pair of arms (20 and 21) which are longer than a second pair of arms (36 and 37) which are used for mounting.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849